Exhibit 10.3

As of May 10, 2007

Edward J. Parry, III

Dear Ed:

You have indicated that you wish to resign from your position with First
Allmerica Financial Life Insurance Company, its subsidiaries and affiliates,
including but not limited to The Hanover Insurance Group, Inc., formerly known
as Allmerica Financial Corporation (collectively referred to as the “Company”).
The Company has requested that you continue your employment up to and including
August 31, 2007. In connection with this request, you and the Company have
mutually agreed to the terms and conditions set forth below surrounding your
employment and resignation as of August 31, 2007 (the “Resignation Date”). This
letter (the “Agreement”) outlines the salary continuance pay and benefits for
which you are eligible if you remain with the Company up through your
Resignation Date and if you agree to the terms and conditions stated in this
letter, including a release of all claims in favor of the Company.

 

1. Salary Continuance Compensation. In exchange for your execution of this
Agreement, you will receive thirty (30) weeks of salary continuance as a paid
leave. During any paid leave of absence, you will continue to receive your
current base salary compensation and fringe benefits (subject to any changes to
such benefits that may be made in the ordinary course of business), except that
after your Resignation Date, you will not accrue vacation or be eligible to
participate in the Group Disability Plan. In addition, your participation in the
Group Accidental Death Plan and Group Life Insurance will continue for three
(3) months from your Resignation Date or until your paid leave ends, whichever
occurs first. Life conversion or portability is available once coverage ends.
You will be eligible for a Company 401(k) matching contribution while in a paid
leave status. If you do not wish to receive salary continuance as a paid leave
and would rather receive a lump sum payment equal to thirty (30) weeks of base
compensation, you must return Attachment A to HR Solutions at Mail Station No.
N-184.

If you do not return Attachment A, you will receive your salary continuance
compensation in the form of a paid leave. Your weeks of paid leave or your lump
sum payment, if you so select, is hereinafter referred to as your “Salary
Continuance Compensation.” Your Salary Continuance Compensation will be paid to
you following the Effective Date of this Separation Agreement as defined herein.

 

2. Resignation of Officer/Director Position(s). You hereby agree to execute the
resignation letter attached hereto as Attachment B.



--------------------------------------------------------------------------------

3. Duties. You and the Company agree that your primary duties and
responsibilities will be as follows:

 

  a. You will continue in your CFO role including oversight of the Company’s
financial books and records;

 

  b. You will continue to work and oversee the transition of the Life Companies;
and

 

  c. You will continue to provide advice and oversight on mergers and
acquisitions.

The Company will be reasonable in providing you with time, and accommodating
your schedule, so you may conduct your job search and pursue employment
opportunities.

 

4. Retention Bonus. If you remain employed with the Company through your
Resignation Date, you will receive a retention bonus in the amount of One
Hundred Fifty Thousand Dollars ($150,000.00) payable on the first payroll date
following your Resignation Date.

 

5. Vacation Entitlement. The Company will pay you for any accrued and unused
vacation time to which you are entitled as of your Resignation Date. You are not
required to sign this Agreement in order to receive your accrued and unused
vacation pay.

 

6. Outplacement. The Company will provide you with one (1) year of executive
level outplacement assistance as described in the enclosed materials.

 

7. Stock Options. In exchange for this Agreement, assuming you are still in a
paid leave status because you have not elected a lump sum or obtained New
Employment as defined herein, you will have until 2:00 p.m. on December 31, 2007
to exercise your stock options. Any (i) performance based restricted stock
units, (ii) restricted stock units, (iii) stock options, and (iv) other
equity-based awards which would not vest in the ordinary course (based on the
normal time based restrictions) on or prior to December 31, 2007 or when your
paid leave ends, whichever is earlier, shall be returned to the Company and
cancelled on such date. Any other options or stock awards that are unexercised
after 2:00 p.m. on December 31, 2007 or when your paid leave ends, whichever is
earlier, shall be returned to the Company and cancelled as of such date.

 

8. Incentive Compensation. You will receive a Short-Term Incentive Compensation
award for 2007 payable in 2008 of $321,000, which will be paid in accordance
with the Company’s usual pay practices for such awards by no later than
March 15, 2008.

 

9. Continuity Plan. For the purposes of the Allmerica Financial Corporation
Continuity Plan as amended dated July 19, 2005 (hereafter “Continuity Plan”),
you will be considered to be terminated from the Company on your Resignation
Date and you will not be eligible for any benefits under the Continuity Plan.

 

10. Payment for Money Owed/Withholding. You acknowledge that all monies owed to
you by the Company have been paid, including all monies owed for all hours
worked, including overtime, if applicable, and that any payments made pursuant
to this Agreement will be subject to applicable Federal and State income tax
withholding.

 

2



--------------------------------------------------------------------------------

11. 409A Compliance. The Company has attempted in good faith to comply with the
Internal Revenue Code Section 409A (“409A”) in preparing this Agreement.
However, the Company does not represent or warrant to you that this Agreement is
409A compliant, and encourages you to seek your own legal or tax advice if you
have any concerns. You hereby acknowledge that other than the usual employer
payroll tax obligations, any tax liability in connection with the payments made
under this agreement is to be borne by you.

 

12. Confidential Information. You agree not to disclose or cause to be disclosed
any Company Confidential Information. “Confidential Information” shall include
any confidential information concerning the business, prospects, and goodwill of
the Company including, by way of illustration and not limitation, all
information (whether or not patentable or copyrightable) owned, possessed or
used by the Company including without limitation any vendor information, client
information, potential client lists, trade secrets, reports, technical data,
computer programs, software documentation, software development, marketing or
business plans, unpublished financial information, budgeting/price/cost
information or agent, broker, employee or insureds lists. You also affirmatively
state that you have not disclosed Confidential Information to unauthorized
parties during the term of your employment up until the date you sign this
Agreement.

 

13. Non-Disparagement. You agree to make no statements, whether oral, written or
electronic, that would tend to disparage, criticize or ridicule the Company.
Unless you request otherwise or refer employers or other to specific individuals
at the Company, the Company will adhere to its “no reference” policy by
responding to all inquiries regarding your employment with only information
related to your dates of employment and position(s) held.

 

14. Non-Solicitation, Proprietary Information, etc. The terms and conditions
related to non-solicitation, proprietary and confidential information,
development and similar matters set forth in (i) the Non-Solicitation Agreement
to which you agreed to be bound in order to be a “Participant” under the
Continuity Plan; (ii) the Employment Agreement dated as of November 1, 2002
between you and the Company; (iii) the terms of any equity awards granted to you
under the Company’s Amended Long-Term Stock Incentive Plan; and (iv) any other
such agreement to which you have previously agreed, and all such terms contained
therein, are hereby incorporated herein and have the same force and effect.

 

15. Cooperation. You agree generally to be available to respond to questions
and/or inquiries and provide other information concerning matters that were
within the scope of your responsibilities during your employment with the
Company. It is anticipated that most matters can be addressed through phone
calls and/or e-mails. Certain matters, however, may require meetings at mutually
acceptable times and places. You will be reimbursed at your current base rate of
compensation for any such meetings that occur after your paid leave has ended
(or prior thereto if the parties mutually agree that such requests are beyond
the customary expectation under the circumstances). You also agree to cooperate
fully with the Company in connection with any existing or future litigation
against the Company to the extent the Company deems your cooperation necessary.
The Company will attempt to minimize the disruption in your life in such event.
The Company will compensate you at a rate equal to your current base rate of pay
and will reimburse you for any reasonable expenses you incur in connection with
your obligation under this paragraph, such as expenses for travel, lodging, and
meals. In the event you are called upon to provide information or services to
the Company in connection with this provision, the Company hereby agrees to
indemnify and defend you to the same extent as it would indemnify and defend an
active officer or director of the Company.

 

3



--------------------------------------------------------------------------------

16. Return of Company Property. On or about your Resignation Date, you agree to
return promptly all Company property of any kind whatsoever in your possession.

 

17. Rehire. If you are subsequently rehired by the Company, its subsidiaries or
affiliates after your receipt of the Salary Continuance Compensation, you
understand and acknowledge that some of your benefits upon your rehire,
including possible future Salary Continuation Compensation, will be based on
your rehire date.

 

18. Group Insurance Continuation/COBRA Benefits. At the end of your paid leave,
you may elect to extend coverage of existing health care benefits for an
additional 18 months in accordance with the provisions of the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”) by paying 102% of the Company’s
group rate for coverage. Additional details concerning COBRA coverage will be
provided separately.

 

19. New Employment. If you are in a paid leave and you commence new employment
with an entity other than the Company, the Company will terminate your paid
leave ending your eligibility to receive fringe benefits, and will pay you your
unpaid Salary Continuance Compensation in a lump sum. If you accept
re-employment with the Company, you will not be entitled to any unpaid Salary
Continuance Compensation due or payable after your acceptance. New employment
shall mean full-time employment wherein you are eligible for group medical
benefits, the providing of consulting services on a full-time basis, or the
engaging on a full-time basis, in a sole proprietorship or partnership.
Full-time basis shall mean an average of thirty (30) hours or more a week. In
the event you accept New Employment, as defined herein, you agree to notify the
Company in writing. Such notification should be sent to: HR Solutions, 440
Lincoln Street, N184 – Worcester, MA 01653. In the event you fail to inform the
Company that you have obtained New Employment during your paid leave, the
Company shall have the right to seek the monetary value from you of any benefits
you received during your paid leave while you were employed by another company.

 

20. General Release. In consideration for the Salary Continuance Compensation
and Outplacement, and for other good and sufficient consideration contained
herein and otherwise, the receipt of which is hereby acknowledged, you hereby
release and discharge the Company and its past or present officers, directors,
stockholders, employees, agents and attorneys, whether directly or indirectly,
and whether individually or in their official capacities (collectively, the
“Releasees”), from all actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, claims and demands whatsoever, including
without limitation, all claims in law or in equity (collectively, “Claims”)
which you ever had, now have or hereafter may have against the Releasees to the
date of your execution of this Agreement, including any claims for any alleged
violation of any federal, state, or local law, regulation or public policy
relating to or having any bearing, directly or indirectly, on the operations or
practices of the Company, the terms and conditions of your employment with the
Company or the termination of your employment with the Company. You confirm and
warrant that you have neither caused or permitted to be filed, nor will you
cause or permit to be filed in the future, any pending charge, complaint or
action against the Releasees and that you have not assigned any claim you have
or may have against the Releasees to any person or entity. You agree not to
make, assert or maintain any charge, claim, demand or cause of action, which is
released by this Agreement.

 

4



--------------------------------------------------------------------------------

In addition, you understand and acknowledge that there are various federal,
state and local laws that prohibit employment discrimination on the basis of
age, sex, race, color, marital status, national origin, religion, disability,
sexual orientation and other categories, and that these laws are enforced by the
courts and various government agencies. You intend to give up any rights you may
have under these laws or any other laws with respect to your affiliation with
the Releasees, employment by the Company, or the ending of your employment with
the Company. You hereby release and forever discharge the Releasees from any and
all actions, causes of action and claims whatsoever for wages, severance, stock
options, bonuses, damages, including pain and suffering and emotional harm
arising out of any promise, agreement or contract, known or unknown, suspected
or unsuspected, you ever had, now have, or shall have against the Releasees with
respect to any matter, event or condition occurring or arising on or prior to
the date of your execution of this Agreement, including, but not limited to,
claims for breach of an implied or expressed employment contract, claims for
unlawful discharge, claims alleging a violation of federal and state wage and
hour laws, Title VII of the Civil Rights Act, as amended, the Age Discrimination
in Employment Act of 1967, as amended, Section 1981 of the Civil Rights Act of
1991, The Americans with Disabilities Act, The Equal Pay Act, The Family Medical
and Leave Act, federal and state Wage and Hour Laws, the Employee Retirement
Income Security Act of 1974, federal and state whistle blower laws and other
claims pursuant to federal, state or local law regarding discrimination based on
race, age, sex, religion, marital status, disability, sexual orientation, or
national origin, claims for alleged violation of any other local, state, and
federal law, regulations, ordinance or public policy having any bearing
whatsoever on the terms or conditions of your employment with the Company, the
termination of such employment, as well as all claims pursuant to common law, or
claims arising directly or indirectly out of your employment by or separation
from employment with the Company. You further agree to release and discharge the
Releasees not only from any and all claims which you could have made on your own
behalf but also from those which may or could be brought by any person,
governmental authority or organization and you waive any right to become, and
promise not to become, a member of any class in any proceeding or case in which
a claim against the Releasees arises, in whole or in part, from any event which
occurred on or prior to the date of this Agreement. THIS MEANS THAT, BY SIGNING
THIS AGREEMENT, YOU HAVE WAIVED ANY RIGHTS YOU MAY HAVE OR HAD TO BRING A
LAWSUIT OR MAKE A CLAIM AGAINST THE RELEASEES BASED ON ANY ACTS OR OMISSIONS
TAKEN BY THE COMPANY UP TO THE DATE OF THE SIGNING OF THIS AGREEMENT.

Notwithstanding the foregoing, nothing in this Agreement shall preclude you from
(a) filing a charge or complaint with the Equal Employment Opportunity
Commission, (b) participating in any manner in an investigation, hearing or
proceeding conducted by the Equal Employment Opportunity Commission or state
civil rights agency, or (c) exercising your rights under COBRA, but you hereby
waive any and all rights to recover under, or by virtue of, any such charge,
complaint, investigation, hearing or proceeding.

 

21.

Period of Review. The Company advises you to consult with an attorney before
signing this Agreement, and has provided you with twenty-one (21) days to review
and consider this Agreement. You acknowledge and agree that you have been given
a reasonable period of

 

5



--------------------------------------------------------------------------------

time within which to consider this Agreement, up to and including 21 days. If
you fail to return this Agreement within 21 days of the date you receive it, the
Company will consider you to have rejected its offer of the payment and benefits
provided herein. You also represent that you have read carefully and fully
understand the terms of this Agreement, and that you have had the opportunity to
consult with an attorney, and that you have been advised by the Company to
consult with an attorney, prior to signing this Agreement. You acknowledge that
any changes to this Agreement, material or otherwise, will not restart the
21-day review period. You agree and understand that you may accept and sign this
Agreement prior to the expiration of the 21-day review period, provided your
acceptance is knowing and voluntary. You further acknowledge that you are
executing this Agreement voluntarily and knowingly, and that notwithstanding
your voluntary and knowing execution, you may revoke your consent to this
Agreement at any time within seven (7) days of the date of its execution. The
Agreement shall not become effective until this 7-day period has expired.
Whether you sign this Agreement at or prior to the execution of the 21-day
review period, the 7-day revocation period may not be shortened or waived. The
“Effective Date” will be the eighth (8th) day after you sign the Agreement. If
you do not notify the Company in writing, within the 7-day revocation period
that you are exercising your right of revocation, the Agreement automatically
will become effective.

 

22. Arbitration. If any dispute shall arise between you and the Company with
reference to the interpretation of this Agreement or the rights of any party
with respect to any transaction under this Agreement, the dispute shall be
referred to arbitration and/or mediation under the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association. The
arbitration shall take place in the State in which you were employed by the
Company at the time of your termination, and the arbitration proceedings will be
governed by the rules of the American Arbitration Association, as applicable.
The decision of the arbitrator shall be final and binding upon you and the
Company, and judgment upon the award rendered by the arbitrator may be entered
by any court having jurisdiction thereof. The expense of the arbitrator and of
the arbitration shall be equally divided between you and the Company.
Notwithstanding the foregoing, the Company does not waive its rights to
specifically enforce in court, the obligations set forth in the Confidential
Information, Non-Disparagement, Non-Solicitation, and Cooperation provisions
contained in this Agreement and specifically, the Company may file and sustain a
claim in court to enforce such rights.

 

23. Voluntary Execution. Your signature below is an acknowledgement that you
have read this Agreement, understand it, and that you are entering into it
voluntarily.

 

24. Successors and Assigns. This Agreement shall be binding upon you, your
heirs, executors, administrators and assigns, and upon the Company, its
successors and assigns.

 

25. Completeness of Agreement. This Agreement contains all the terms and
conditions agreed upon by the parties with reference to the subject matter
contained in this Agreement. No other agreement, oral or otherwise, will be
deemed to exist or to bind either of the parties to this Agreement. This
Agreement cannot be modified except by a written instrument signed by both
parties.

 

26.

Severability. The invalidity or unenforceability of any provision hereof shall
in no way affect the validity or enforceability of any other provision. Wherever
possible, each provision of this Agreement shall be interpreted in such a manner
as to be effective and valid

 

6



--------------------------------------------------------------------------------

 

under applicable law, but if any provision hereof shall be prohibited by or be
invalid under such law, that provision shall be ineffective only to the extent
of such prohibition or invalidity without invalidating or nullifying the
remainder of that provision or any other provision of this Agreement.

 

27. Massachusetts Law. This Agreement shall be executed as an agreement under
seal and it shall be governed by the laws of the Commonwealth of Massachusetts.

 

Very truly yours,

FIRST ALLMERICA FINANCIAL LIFE INSURANCE COMPANY

By:

 

/s/ Bryan D. Allen

  Vice President

I knowingly understand and voluntarily agree and accept the terms and condition
set forth above.

 

/s/ Edward J. Parry III

Edward J. Parry, III

Date: August 8, 2007

 

7



--------------------------------------------------------------------------------

ATTACHMENT A

LUMP SUM SALARY CONTINUANCE PAYMENT ELECTION FORM

Please indicate below if you wish to elect a lump sum payment of your salary
continuation compensation. Sign and return this sheet with your signed
separation agreement to HR Solutions, Mail Station N-184, in the envelope
provided.

                 I elect to receive my salary continuation compensation payment
in a lump sum.

 

Signed:

 

Edward J. Parry, III

 

Date

 

8



--------------------------------------------------------------------------------

ATTACHMENT B

                    , 2007

Mr. Frederick H. Eppinger

Dear Fred:

I hereby resign, effective as of the close of business on August 31, 2007, my
position as Executive Vice President, Chief Financial Officer of the Company and
any other officer, director or trustee positions which I may hold in subsidiary
or affiliate companies of the Company or trusts which are sponsored by the
Company.

 

Very truly yours,

 

Edward J. Parry, III

 

9